Title: To Benjamin Franklin from Fizeaux, Grand & Cie., [after 4 November? 1780]
From: Fizeaux, Grand & Cie.
To: Franklin, Benjamin


Monsieur
[after November 4, 1780?]
Nous avons été privés depuis longtems de motifs pour avoir l’honneur de vous écrire, nous Saisissons avec empressement celui qui se présente pour nous rappeller à votre Souvenir, & vous reiterer Monsieur Les Assurances de notre parfait dévouement.
Nous vous informons avec Satisfaction que Mr. J. Adams à bien voulu nous charger des Payemens qu’il à à faire ici pour Le Compte des Etats Unis de L’amerique, comme il nous à dit que ce Seroit avec vous Monsieur que nous aurions à nous entendre de nos frais d’usage, nous prennons la liberté de vous demander s’il vous sera agréable que nous vous remettions de tems à autre, le Compte de nos opérations avec ce Ministre, nous recevrons toujours avec plaisir vos ordres & nous nous flattons que vous ne doutés pas de nôtre empressement á les éxécuter.
Nous vous renouvellons Monsieur les assurances de la Consideration très distinguée avec la qu’elle nous avons l’honneur d’être, Monsieur Vos trés Humbles & trés Obeissans Serviteurs
FIZEAUX Grand Comp.
S. E. Monsieur B. Franklin à Passi.
